Exhibit 10.4

 

INTELLECTUAL PROPERTY AGREEMENT

by and between

Nuance Communications, Inc.

and

Cerence Inc.

Dated as of

September 30, 2019



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE I

 

DEFINITIONS

 

Section 1.01.

  Definitions      1   ARTICLE II

 

RECORDATION OF INTELLECTUAL PROPERTY RIGHTS ASSIGNMENT AGREEMENTS

 

Section 2.01.

  Intellectual Property Assignment Agreements      5  

Section 2.02.

  Recordation      5  

Section 2.03.

  Security Interests      5   ARTICLE III

 

LICENSES AND COVENANTS FROM NUANCE TO SPINCO

 

Section 3.01.

  License Grants      6  

Section 3.02.

  Other Covenants      7   ARTICLE IV

 

LICENSES AND COVENANTS FROM SPINCO TO NUANCE

 

Section 4.01.

  License Grants      8  

Section 4.02.

  Other Covenants      9   ARTICLE V

 

ADDITIONAL INTELLECTUAL PROPERTY RELATED MATTERS

 

Section 5.01.

  Ownership      10  

Section 5.02.

  Assignments and Licenses      10  

Section 5.03.

  No Implied Rights      10  

Section 5.04.

  No Obligation To Prosecute or Maintain Patents      10  

Section 5.05.

  No Technical Assistance      10  

Section 5.06.

  Group Members      10   ARTICLE VI

 

CONFIDENTIAL INFORMATION

 

Section 6.01.

  Confidentiality      10  

Section 6.02.

  Disclosure of Confidential Technical Information      11  

Section 6.03.

  Compulsory Disclosure of Confidential Technical Information      11   ARTICLE
VII

 

LIMITATION OF LIABILITY AND WARRANTY DISCLAIMER

 

 

i



--------------------------------------------------------------------------------

Section 7.01.

 

Limitation on Liability

     11  

Section 7.02.

 

Disclaimer of Representations and Warranties

     11   ARTICLE VIII

 

TRANSFERABILITY AND ASSIGNMENT

 

Section 8.01.

 

No Assignment or Transfer Without Consent

     12  

Section 8.02.

 

Divested Businesses

     12   ARTICLE IX

 

TERMINATION

 

Section 9.01.

 

Termination by Both Parties

     13  

Section 9.02.

 

Termination prior to the Distribution

     13  

Section 9.03.

 

Effect of Termination; Survival

     13   ARTICLE X

 

FURTHER ASSURANCES

 

Section 10.01.

 

Further Assurances

     13   ARTICLE XI

 

MISCELLANEOUS

 

Section 11.01.

 

Counterparts; Entire Agreement; Corporate Power

     14  

Section 11.02.

 

Dispute Resolution

     14  

Section 11.03.

 

Governing Law; Jurisdiction

     15  

Section 11.04.

 

Waiver of Jury Trial

     15  

Section 11.05.

 

Court-Ordered Interim Relief

     15  

Section 11.06.

 

Specific Performance

     16  

Section 11.07.

 

Third-Party Beneficiaries

     16  

Section 11.08.

 

Notices

     16  

Section 11.09.

 

Import and Export Control

     17  

Section 11.10.

 

Bankruptcy

     17  

Section 11.11.

 

Severability

     18  

Section 11.12.

 

Expenses

     18  

Section 11.13.

 

Headings

     18  

Section 11.14.

 

Survival of Covenants

     18  

Section 11.15.

 

Waivers of Default

     18  

Section 11.16.

 

Amendments

     18  

Section 11.17.

 

Interpretation

     19  

 

SCHEDULE A

  

–  

  

Fields of Use

SCHEDULE B

  

–  

  

Nuance Data

SCHEDULE C

  

–  

  

SpinCo Data

SCHEDULE D

  

–  

  

SpinCo Patents

SCHEDULE E

  

–  

  

SpinCo IDs

SCHEDULE F

  

–  

  

SpinCo Trademarks

 

ii



--------------------------------------------------------------------------------

SCHEDULE G

  

–  

  

SpinCo Domain Names

SCHEDULE H

  

–  

  

Technology Assets

SCHEDULE I

  

–  

  

OEM Technology

EXHIBIT A1

  

–  

  

Patent Assignment Agreement

EXHIBIT A2

  

–  

  

Trademark Assignment Agreement

EXHIBIT A3

  

–  

  

Domain Name Assignment Agreement

EXHIBIT A4

  

–  

  

Invention Disclosure Assignment Agreement

 

iii



--------------------------------------------------------------------------------

INTELLECTUAL PROPERTY AGREEMENT, dated as of September 30, 2019 (this
“Agreement”), by and between NUANCE COMMUNICATIONS, INC., a Delaware corporation
(“Nuance”), and CERENCE INC., a Delaware corporation (“SpinCo”).

RECITALS

WHEREAS, in connection with the contemplated Spin-Off of SpinCo and concurrently
with the execution of this Agreement, Nuance and SpinCo are entering into a
Separation and Distribution Agreement (the “Separation Agreement”);

WHEREAS, pursuant to the Separation Agreement and the other Ancillary
Agreements, as of the Distribution Date, the Nuance IP has been allocated to the
Nuance Group and the SpinCo IP has been allocated to the SpinCo Group;

WHEREAS, the Parties wish to record the transfers of any registrations or
applications of Nuance IP and SpinCo IP, as applicable, to the extent the
ownership thereof has transferred from a member of the Nuance Group to a member
of the SpinCo Group, or vice versa, pursuant to the Separation Agreement or any
other Ancillary Agreement;

WHEREAS, pursuant to the Separation Agreement and the other Ancillary
Agreements, as of the Distribution Date, the Nuance IP allocated to the Nuance
Group includes the Nuance Patents, the Nuance Shared Technology Assets and the
Nuance Data, and the SpinCo IP allocated to the SpinCo Group includes the SpinCo
Patents, the SpinCo Shared Technology Assets and the SpinCo Data;

WHEREAS, it is the intent of the Parties that Nuance grant a license to SpinCo
under the Nuance Patents and the Nuance Shared Technology Assets, and provide
certain rights or services to the SpinCo Group with respect to the Nuance Data,
in each case for the SpinCo Field of Use, subject to the terms and conditions
set forth in this Agreement; and

WHEREAS, it is the intent of the Parties that SpinCo grant a license to Nuance
under the SpinCo Patents and the SpinCo Shared Technology Assets, and provide
certain rights or services to the Nuance Group with respect to certain of the
SpinCo Data, in each case for the Nuance Field of Use, subject to the terms and
conditions set forth in this Agreement.

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained in this Agreement, the Parties, intending to be legally
bound, hereby agree as follows:

ARTICLE I

DEFINITIONS

Section 1.01.    Definitions. As used in this Agreement, the following terms
have the meanings set forth below and herein, and the terms defined in Schedules
shall have the meanings set forth therein. Capitalized terms used, but not
defined in this Agreement shall have the meanings ascribed to such terms in the
Separation Agreement or any other Ancillary Agreement, as applicable.



--------------------------------------------------------------------------------

“Bankruptcy Code” has the meaning set forth in Section 11.10.

“Confidential Technical Information” means, with respect to each Disclosing
Party, any confidential Data, Trade Secrets or Technology source code within the
Nuance IP or SpinCo IP, as applicable, that is in the Receiving Party’s
possession or that the Receiving Party obtains pursuant to the terms of this
Agreement, together with any tangible or electronic expressions or embodiments
thereof; provided, that “Confidential Technical Information” shall not include
information that is or was (i) publicly known at the time of disclosure or
thereafter without any breach of this Agreement by the Receiving Party or its
Group or (ii) subsequently made known to the Receiving Party or its Group from a
source unconnected with either Party or its Group.

“Copyrights” means copyrights, works of authorship (including all translations,
adaptations, derivations and combinations thereof), mask works, designs and
database rights, including, in each case, any registrations and applications
therefor.

“Data” means all data, databases and collections and compilations of data, in
any form or medium.

“Disclosing Party” means each Party in its capacity as the discloser of
Confidential Technical Information, as applicable.

“Divested Entity” has the meaning set forth in Section 8.02.

“Domain Name Assignment Agreement” has the meaning set forth in Section 2.01.

“Domain Names” means Internet domain names, including top level domain names and
global top level domain names, URLs, social media identifiers, handles and tags.

“Intellectual Property Assignment Agreements” has the meaning set forth in
Section 2.01.

“Intellectual Property Rights” or “IPR” means any and all intellectual property
rights existing anywhere in the world associated with any and all (i) Patents,
(ii) Trademarks, (iii) Copyrights, (iv) Domain Names, (v) rights in Technology,
(vi) rights in Trade Secrets, (vii) rights in Data, (viii) all tangible
embodiments of the foregoing in whatever form or medium and (ix) any other legal
protections and rights related to any of the foregoing. “Intellectual Property
Rights” specifically excludes contractual rights (including license grants from
third parties).

“Invention Disclosure Assignment Agreement” has the meaning set forth in
Section 2.01.

“Nuance Data” means any Data that is (i) owned by a Third Party and licensed to
the Nuance Group as of immediately prior to the Distribution pursuant to a
Nuance Data Agreement or (ii) owned by the Nuance Group as of immediately prior
to the Distribution but subject to a Nuance Data Agreement, in each case (i) and
(ii), which Data is used in the SpinCo Business as of immediately prior to the
Distribution.

 

2



--------------------------------------------------------------------------------

“Nuance Data Agreement” means each Contract identified in Schedule B.

“Nuance Field of Use” has the meaning set forth in Schedule A.

“Nuance IP” means all Intellectual Property Rights owned by the Nuance Group or
the SpinCo Group as of immediately prior to the Distribution, other than the
SpinCo IP.

“Nuance Patents” means all Patents included within the Nuance IP.

“Nuance Shared Technology Assets” means (i) the Nuance Technology Assets
identified on Schedule H-2 and (ii) any other Nuance Technology Assets not
identified on Schedule H-2 that are used in the SpinCo Business as of
immediately prior to the Distribution; provided that the “Nuance Shared
Technology Assets” exclude any OEM Technology.

“Nuance Technology Assets” means all of the Technology owned by the Nuance Group
or the SpinCo Group as of immediately prior to the Distribution, excluding the
SpinCo Technology Assets. For the avoidance of doubt, the “Nuance Technology
Assets” include the Technology identified on Schedule H-1.

“Nuance Trademarks” means the Trademarks included in the Nuance IP.

“OEM Technology” means the Technology identified on Schedule I, each of which
shall be subject to a separate agreement.

“Party” means either party hereto, and “Parties” means both parties hereto.

“Patent Assignment Agreement” has the meaning set forth in Section 2.01.

“Patents” means patents (including all reissues, divisionals, continuations,
continuations-in-part, reexaminations, supplemental examinations, inter partes
review, post-grant oppositions, covered business methods reviews, substitutions
and extensions thereof), patent registrations and applications, including
provisional applications, statutory invention registrations, invention
disclosures and inventions.

“Permitted Recipients” has the meaning set forth in Section 6.02.

“Receiving Party” means each Party in its capacity as the recipient of
Confidential Technical Information, as applicable.

“Software” means any and all (i) computer programs and applications, including
any and all software implementations of algorithms, models and methodologies,
whether in source code, object code, human readable form or other form,
including operating software, network software, firmware, middleware, design
software, design tools, ASP, HTML, DHTML, SHTML and XML files, cgi and other
scripts, APIs and web widgets, (ii) descriptions, flow charts and other work
product used to design, plan, organize and develop any of the foregoing,
screens, user interfaces, report formats, firmware, development tools,
templates, menus, buttons and icons, (iii) all documentation including user
manuals and other training documentation related to any of the foregoing and
(iv) all tangible embodiments of the foregoing in whatever

 

3



--------------------------------------------------------------------------------

form or medium now known or yet to be created, including all disks, diskettes
and tapes; provided, that “Software” does not include Data.

“SpinCo Copyrights” means unregistered Copyrights that are owned by the Nuance
Group or the SpinCo Group and exclusively related to the SpinCo Business as of
immediately prior to the Distribution; provided, that the “SpinCo Copyrights” do
not include any Technology or SpinCo Data.

“SpinCo Data” means any Data that is (i) owned by a Third Party and licensed to
the Nuance Group or SpinCo Group as of immediately prior to the Distribution
pursuant to a SpinCo Data Agreement or (ii) owned by the Nuance Group or SpinCo
Group as of immediately prior to the Distribution but subject to a SpinCo Data
Agreement and (iii) Data owned by the Nuance Group or SpinCo Group and
exclusively related to the SpinCo Business as of immediately prior to the
Distribution.

“SpinCo Data Agreement” means each Contract identified in Schedule C.

“SpinCo Domain Names” means the Domain Names identified on Schedule G, in each
case excluding any Trademarks containing “Nuance” or any transliteration or
translation thereof or any version of the “Nuance and Design” logo.

“SpinCo Field of Use” has the meaning set forth in Schedule A.

“SpinCo IDs” means the invention disclosures identified on Schedule E.

“SpinCo IP” means (i) the SpinCo Patents, (ii) the SpinCo Copyrights, (iii) the
SpinCo Domain Names, (iv) the SpinCo Trade Secrets, (v) the SpinCo Trademarks,
(vi) the SpinCo IDs, (vii) the SpinCo Technology Assets and (viii) the SpinCo
Data.

“SpinCo Patents” means the Patents identified on Schedule D.

“SpinCo Shared Technology Assets” means the SpinCo Technology Assets identified
on Schedule H-4. For the avoidance of doubt, the “SpinCo Shared Technology
Assets” exclude any OEM Technology.

“SpinCo Technology Assets” means the Technology identified on Schedule H-3.

“SpinCo Trade Secrets” means the Trade Secrets known to the Parties that are
owned by the Nuance Group or SpinCo Group and exclusively related to the SpinCo
Business as of immediately prior to the Distribution; provided, that the “SpinCo
Trade Secrets” do not include any Technology or SpinCo Data.

“SpinCo Trademarks” means the Trademarks identified on Schedule F.

“Technology” means Software, technical documentation, specifications,
schematics, designs, user interfaces, test reports, bills of material, build
instructions, lab notebooks, prototypes, samples, programs, routines,
subroutines, tools, materials, apparatus, and all recordings, graphs, drawings,
reports, analyses, other writings, disks, diskettes and tapes,

 

4



--------------------------------------------------------------------------------

together with all Intellectual Property Rights (other than Patents and
Trademarks) in the foregoing.

“Third Party” means any Person (including any Governmental Authority) who is not
a member of the Nuance Group or the SpinCo Group.

“Trade Secrets” means all information, in any form or medium, to the extent that
the owner thereof has taken reasonable measures to keep such information secret
and the information derives independent economic value, actual or potential,
from not being generally known to, and not being readily ascertainable through
proper means by, the public.

“Trademark Assignment Agreement” has the meaning set forth in Section 2.01.

“Trademarks” means trademarks, service marks, trade names, logos, slogans, trade
dress or other source identifiers, including any registration or any application
for registration therefor, together with all goodwill associated therewith.

ARTICLE II

RECORDATION OF INTELLECTUAL PROPERTY RIGHTS ASSIGNMENT AGREEMENTS

Section 2.01.    Intellectual Property Assignment Agreements. In order to carry
out the intent of the Parties with respect to the recordation of the transfers
of any registrations or applications of Nuance IP or SpinCo IP, as applicable,
to the extent the ownership thereof has transferred from a member of the Nuance
Group to a member of the SpinCo Group, or vice versa, pursuant to the Separation
Agreement or any other Ancillary Agreement, the Parties shall execute
intellectual property assignments in a form substantially similar to that
attached as Exhibit A1 (the “Patent Assignment Agreement”), Exhibit A2 (the
“Trademark Assignment Agreement”), Exhibit A3 (the “Domain Name Assignment
Agreement”) and Exhibit A4 (the “Invention Disclosure Assignment Agreement”) as
well as such additional case specific assignments as deemed appropriate or
necessary under applicable Laws (collectively, the “Intellectual Property
Assignment Agreements”) for recordation with the appropriate Governmental
Authority.

Section 2.02.    Recordation. The relevant assignee Party shall have the sole
responsibility, at its sole cost and expense, to file the Intellectual Property
Assignment Agreements and any other forms or documents with the appropriate
Governmental Authorities as required to record the transfer of any registrations
or applications of Nuance IP or SpinCo IP that is allocated under the Separation
Agreement, as applicable, and the relevant assignor Party hereby consents to
such recordation.

Section 2.03.    Security Interests. Prior to, on and after the Distribution
Date, each Party shall cooperate with the other Party, without any further
consideration and at no expense to the other Party, to obtain, cause to be
obtained or properly record the release of any outstanding Security Interest
attached to any Nuance IP or SpinCo IP that is subject to assignment from one
Party or its Group to the other Party or its Group hereunder, as applicable, and
to take, or cause to be taken, all actions as the other Party may reasonably be
requested to take in order to obtain, cause to be obtained or properly record
such release.

 

5



--------------------------------------------------------------------------------

ARTICLE III

LICENSES AND COVENANTS FROM NUANCE TO SPINCO

Section 3.01.    License Grants.

(a)    Patents. Subject to the terms and conditions of this Agreement, as of the
Distribution Date, Nuance hereby grants to SpinCo and the members of the SpinCo
Group a worldwide, non-exclusive, fully paid-up, perpetual and irrevocable,
transferable (subject to ARTICLE VIII), sublicensable (subject to
Section 3.01(g)) license under the Nuance Patents, solely to the extent that
claims of the Nuance Patents cover products or services of the SpinCo Business
in the SpinCo Field of Use, together with natural extensions and evolutions
thereof, in each case to make, have made, use, sell, offer for sale, import and
otherwise exploit such products and services, together with natural extensions
and evolutions thereof.

(b)    Technology. Subject to the terms and conditions of this Agreement, as of
the Distribution Date, Nuance hereby grants to SpinCo and the members of the
SpinCo Group a worldwide, non-exclusive, fully paid-up, perpetual and
irrevocable, transferable (subject to ARTICLE VIII), sublicensable (subject to
Section 3.01(g)) license to install, access, use, reproduce, perform, display,
modify (including the right to create improvements and derivative works),
further develop, sell, manufacture, distribute and market products and services
based on, using or incorporating the Nuance Shared Technology Assets within the
SpinCo Field of Use, together with natural extensions and evolutions thereof.

(c)    Other Nuance Shared IP. Subject to the terms and conditions of this
Agreement, as of the Distribution Date, Nuance hereby grants to SpinCo and the
members of the SpinCo Group a worldwide, non-exclusive, fully paid-up, perpetual
and irrevocable, transferable (subject to ARTICLE VIII), sublicensable (subject
to Section 3.01(g)) license to continue to use any Nuance IP (other than Nuance
Patents, Nuance Technology Assets, Nuance Trademarks and Nuance Data), in each
case solely as and to the extent that it is used by the SpinCo Group in
connection with products and services of the SpinCo Business within the SpinCo
Field of Use, together with natural extensions and evolutions thereof.

(d)    Trademarks. The Parties acknowledge and agree that no rights are granted
to the SpinCo Group in this Agreement with respect to any Trademarks or Domain
Names, provided that certain rights and obligations with respect to the use by
the SpinCo Group of certain Nuance Trademarks and related Domain Names shall be
set forth in the Transitional Trademark License Agreement. To the extent there
is a conflict between the terms of this Agreement and the Transitional Trademark
License Agreement, the terms of the Transitional Trademark License Agreement
shall control.

(e)    Nuance Data. The Parties acknowledge and agree that certain rights and
obligations with respect to the use or benefit by the SpinCo Group of certain
Nuance Data shall be as provided in Schedule B.

(f)    OEM Technology. Notwithstanding the foregoing, the Parties acknowledge
and agree that this Section 3.01 does not grant any rights or licenses to any
OEM Technology, which is subject to certain separate agreements between the
Parties, and to the

 

6



--------------------------------------------------------------------------------

extent there is a conflict between this Agreement and such separate agreements,
such separate agreements shall control.

(g)    Sublicenses. The licenses granted in Sections 3.01(a), (b) and (c) to the
SpinCo Group include the right to grant sublicenses within the scope of such
licenses only to members of the SpinCo Group and, without any further right to
sublicense, to their respective (i) contractors, distributors, manufacturers and
resellers, in each case solely for the benefit of the SpinCo Business, and
(ii) end users and customers, in each case solely in connection with the use of
products and services of the SpinCo Business. Notwithstanding the forgoing,
subject to Section 3.02(b) and ARTICLE VI, members of the SpinCo Group may only
sublicense the Nuance Shared Technology Assets pursuant to terms and conditions
as protective as those under which it licenses its own Technology of a similar
nature and value, and in any event terms and conditions that provide for
commercially reasonable protection for the source code, structure and other
confidential and proprietary elements of the Nuance Shared Technology Assets.
The SpinCo Group shall remain liable for any breach or default of the applicable
terms and conditions of this Agreement by any of its sublicensees.

Section 3.02.    Other Covenants.

(a)    SpinCo hereby acknowledges Nuance’s right, title and interest in and to
the Nuance IP. SpinCo agrees that it will not (i) oppose, challenge, petition to
cancel, contest or threaten in any way, or assist another party in opposing,
challenging, petitioning to cancel, contesting or threatening in any way, any
application or registration by Nuance or its Affiliates or their respective
licensees for any Nuance IP, (ii) engage in any act, or purposefully omit to
perform any act, that impairs or adversely affects the rights of Nuance or any
member of the Nuance Group in and to any Nuance IP or (iii) apply for any
registration (including federal, state and national registrations) with respect
to the Nuance IP.

(b)    With respect to the Nuance Shared Technology Assets, SpinCo agrees that
it will not (i) engage in any act, or purposefully omit to perform any act, that
impairs or adversely affects the rights of Nuance or any member of the Nuance
Group in and to any Nuance Shared Technology Assets, (ii) use the Nuance Shared
Technology Assets on a service bureau, time sharing or similar basis, or for the
benefit of any other Person, (iii) remove any proprietary markings in the Nuance
Shared Technology Assets, (iv) incorporate or otherwise combine or integrate any
open source software with or into the Nuance Shared Technology Assets such that
the Nuance Shared Technology Assets, or any part thereof, becomes subject to any
“open source,” “copyleft” or similar type of license terms (including, without
limitation, any license that is or was recognized as an open source software
license by the Open Source Initiative), (v) reverse engineer, reverse assemble
or decompile the Nuance Shared Technology Assets or any software component of
the Nuance Shared Technology Assets or (vi) disclose, distribute or otherwise
provide or permit access to source code of any Nuance Shared

 

7



--------------------------------------------------------------------------------

Technology Assets other than to commercial source code escrow providers who are
only permitted to make such source code available to third parties that have
entered into an escrow agreement with a member of the SpinCo Group and escrow
provider.

ARTICLE IV

LICENSES AND COVENANTS FROM SPINCO TO NUANCE

Section 4.01.    License Grants.

(a)    Patents. Subject to the terms and conditions of this Agreement, as of the
Distribution Date, SpinCo hereby grants to Nuance and the members of the Nuance
Group a worldwide, non-exclusive, fully paid-up, perpetual and irrevocable,
transferable (subject to ARTICLE VIII), sublicensable (subject to
Section 4.01(g)) license under the SpinCo Patents, solely to the extent that
claims of the SpinCo Patents cover products or services of the Nuance Business
in the Nuance Field of Use, together with natural extensions and evolutions
thereof, in each case to make, have made use, sell, offer for sale, import and
otherwise exploit such products and services, together with natural extensions
and evolutions thereof.

(b)    Technology. Subject to the terms and conditions of this Agreement, as of
the Distribution Date, SpinCo hereby grants to Nuance and the members of the
Nuance Group a worldwide, non-exclusive, fully paid-up, perpetual and
irrevocable, transferable (subject to ARTICLE VIII), sublicensable (subject to
Section 4.01(g)) license to install, access, use, reproduce, perform, display,
modify (including the right to create improvements and derivative works),
further develop, sell, manufacture, distribute and market products and services
based on, using or incorporating the SpinCo Shared Technology Assets within the
Nuance Field of Use, together with natural extensions and evolutions thereof.

(c)    Other SpinCo Shared IP. Subject to the terms and conditions of this
Agreement, as of the Distribution Date, SpinCo hereby grants to Nuance and the
members of the Nuance Group a worldwide, non-exclusive, fully paid-up, perpetual
and irrevocable, transferable (subject to ARTICLE VIII), sublicensable (subject
to Section 4.01(g)) license to continue to use any SpinCo IP (other than SpinCo
Patents, SpinCo Technology Assets, SpinCo Trademarks, SpinCo Domain Names and
SpinCo Data), in each case solely as and to the extent that it is used by the
Nuance Group in connection with products and services of the Nuance Business
within the Nuance Field of Use, together with natural extensions and evolutions
thereof.

(d)    Trademarks. The Parties acknowledge and agree that no rights are granted
to the Nuance Group in this Agreement with respect to any Trademarks or Domain
Names.

(e)    SpinCo Data. The Parties acknowledge and agree that certain rights and
obligations with respect to the use or benefit of the Nuance Group of certain
SpinCo Data shall be as provided in Schedule C.

(f)    OEM Technology. Notwithstanding the foregoing, the Parties acknowledge
and agree that this Section 4.01 does not grant any rights or licenses to any
OEM Technology, which is subject to certain separate agreements between the
Parties, and to the

 

8



--------------------------------------------------------------------------------

extent there is a conflict between this Agreement and such separate agreements,
such separate agreements shall control.

(g)    Sublicenses. The licenses granted in Sections 4.01(a), (b) and (c) to the
Nuance Group include the right to grant sublicenses within the scope of such
licenses only to members of the Nuance Group and, without any further right to
sublicense, to their respective (i) contractors, distributors, manufacturers and
resellers, in each case solely for the benefit of the Nuance Business and
(ii) end users and customers, in each case solely in connection with the use of
products and services of the Nuance Business. Notwithstanding the forgoing,
subject to Section 4.02(b) and ARTICLE VI, members of the Nuance Group may only
sublicense the SpinCo Shared Technology Assets pursuant to terms and conditions
as protective as those under which it licenses its own Technology of a similar
nature and value, and in any event terms and conditions that provide for
commercially reasonable protection for the source code, structure and other
confidential and proprietary elements of the SpinCo Shared Technology Assets.
The Nuance Group shall remain liable for any breach or default of the applicable
terms and conditions of this Agreement by any of its sublicensees.

Section 4.02.    Other Covenants.

(a)    Nuance hereby acknowledges SpinCo’s right, title and interest in and to
the SpinCo IP. Nuance agrees that it will not (i) oppose, challenge, petition to
cancel, contest or threaten in any way, or assist another party in opposing,
challenging, petitioning to cancel, contesting or threatening in any way, any
application or registration by SpinCo or its Affiliates or their respective
licensees for any SpinCo IP, (ii) engage in any act, or purposefully omit to
perform any act, that impairs or adversely affects the rights of SpinCo or any
member of the SpinCo Group in and to any SpinCo IP or (iii) apply for any
registration (including federal, state and national registrations) with respect
to the SpinCo IP.

(b)    With respect to the SpinCo Shared Technology Assets, Nuance agrees that
it will not (i) engage in any act, or purposefully omit to perform any act, that
impairs or adversely affects the rights of SpinCo or any member of the SpinCo
Group in and to any SpinCo Shared Technology Assets, (ii) use the SpinCo Shared
Technology Assets on a service bureau, time sharing or similar basis, or for the
benefit of any other Person, (iii) remove any proprietary markings in the SpinCo
Shared Technology Assets, (iv) incorporate or otherwise combine or integrate any
open source software with or into the SpinCo Shared Technology Assets such that
the SpinCo Shared Technology Assets, or any part thereof, becomes subject to any
“open source,” “copyleft” or similar type of license terms (including, without
limitation, any license that is or was recognized as an open source software
license by the Open Source Initiative), (v) reverse engineer, reverse assemble
or decompile the SpinCo Shared Technology Assets or any software component of
the SpinCo Shared Technology Assets or (vi) disclose, distribute or otherwise
provide or permit access to source code of any SpinCo Shared

 

9



--------------------------------------------------------------------------------

Technology Assets other than to commercial source code escrow providers who are
only permitted to make such source code available to third parties that have
entered into an escrow agreement with a member of the Nuance Group and escrow
provider.

ARTICLE V

ADDITIONAL INTELLECTUAL PROPERTY RELATED MATTERS

Section 5.01.    Ownership. The Party receiving the license hereunder
acknowledges and agrees that the Party (or the applicable member of its Group)
granting the license is the sole and exclusive owner of the Intellectual
Property Rights so licensed.

Section 5.02.    Assignments and Licenses. Any assignment, other transfer or
license by either Party or any member of its Group of any Intellectual Property
Rights licensed to the other Party or any member of its Group pursuant to
ARTICLE III or ARTICLE IV, respectively, shall be subject to the applicable
licenses, covenants and restrictions set forth herein.

Section 5.03.    No Implied Rights. Nothing contained in this Agreement shall be
construed as conferring any rights (including the right to sublicense) by
implication, estoppel or otherwise, under any Intellectual Property Rights,
other than as expressly granted in this Agreement, and all other rights under
any Intellectual Property Rights licensed to a Party or the members of its Group
hereunder are expressly reserved by the Party granting the license.

Section 5.04.    No Obligation To Prosecute or Maintain Patents. Except as
expressly set forth in this Agreement, no Party or any member of its Group shall
have any obligation to seek, perfect or maintain any protection for any of its
Intellectual Property Rights. Without limiting the generality of the foregoing,
except as expressly set forth in this Agreement, no Party or any member of its
Group shall have any obligation to file any Patent application, to prosecute any
Patent, or secure any Patent rights or to maintain any Patent in force.

Section 5.05.    No Technical Assistance. Except as expressly set forth in this
Agreement, in the Separation Agreement or any other mutually executed agreement
between the Parties or any of the members of their respective Groups, no Party
or any member of its Group shall be required to provide the other Party with any
technical assistance or to furnish any other Party with, or obtain on their
behalf, any Intellectual Property Rights-related documents, materials or other
information or technology.

Section 5.06.    Group Members. Each Party shall cause the members of its Group
to comply with all applicable provisions of this Agreement.

ARTICLE VI

CONFIDENTIAL INFORMATION

Section 6.01.    Confidentiality. Without limiting Section 6.02, all
confidential information of a Party disclosed to the other Party under this
Agreement shall be deemed confidential and proprietary information of the
disclosing Party, shall be subject to the provisions of Section 7.09 of the
Separation Agreement and may be used by the Receiving Party pursuant to this
Agreement for the sole and express purpose of effecting the licenses granted
herein.

 

10



--------------------------------------------------------------------------------

Section 6.02.    Disclosure of Confidential Technical Information. Except as
expressly permitted by this Agreement, including in Section 3.02(b)(vi) or
Section 4.02(b)(vi), the Receiving Party shall not, and shall not permit any
other Person to, disclose any Confidential Technical Information to any Person
without prior written consent of the Disclosing Party, except that the Receiving
Party may disclose the Confidential Technical Information solely to those
employees and contractors of the Receiving Party who have a need to know the
Confidential Technical Information in connection with designing, developing,
distributing, marketing, testing and supporting any products or services of the
Receiving Party within the Nuance Field of Use or SpinCo Field of Use, as
applicable (collectively, the “Permitted Recipients”); provided, that prior to
such disclosure the Receiving Party shall notify each such Permitted Recipient
in writing of the use and disclosure restrictions set forth in this Agreement
and ensure that such Permitted Recipient is bound by confidentiality obligations
with respect thereto. The Receiving Party shall take, at its sole expense, all
reasonable measures to prevent any prohibited or unauthorized disclosure or use
of any Confidential Technical Information, including by its Permitted
Recipients, and shall be liable for any breaches of this Agreement by any of its
Permitted Recipients, in each case, as if committed by the Receiving Party.

Section 6.03.    Compulsory Disclosure of Confidential Technical Information. If
the Receiving Party receives a request to disclose any Confidential Technical
Information pursuant to a subpoena or other order of a Governmental Authority:
(i) the Receiving Party shall promptly notify in writing the Disclosing Party
thereof and reasonably consult with and assist the Disclosing Party in seeking a
protective order or other appropriate remedy to limit such disclosure, (ii) in
the event that such protective order or remedy is not obtained, the Receiving
Party shall disclose only that portion of the Confidential Technical Information
which, in the written opinion of the Receiving Party’s legal counsel, is legally
required to be disclosed, and the Receiving Party shall use reasonable best
efforts to ensure confidential treatment of any such disclosed Confidential
Technical Information and (iii) the Disclosing Party shall be given an
opportunity to review any such Confidential Technical Information prior to
disclosure thereof. The Parties shall fully cooperate, to the extent permitted
by Law, in any actions the Disclosing Party may take in seeking to prevent or
limit such disclosure. Any Confidential Technical Information disclosed under
this Section 6.03 shall continue to be deemed Confidential Technical Information
for all purposes hereunder, notwithstanding such disclosure.

ARTICLE VII

LIMITATION OF LIABILITY AND WARRANTY DISCLAIMER

Section 7.01.    Limitation on Liability. Without limiting the terms set forth
in Section 6.09 of the Separation Agreement, none of Nuance, SpinCo or any other
member of either Group shall in any event have any Liability to the other or to
any other member of the other’s Group under this Agreement for any indirect,
special, punitive or consequential damages, whether or not caused by or
resulting from negligence or breach of obligations hereunder and whether or not
informed of the possibility of the existence of such damages.

Section 7.02.    Disclaimer of Representations and Warranties. Each of Nuance
(on behalf of itself and each other member of the Nuance Group) and SpinCo (on
behalf of itself and each other member of the SpinCo Group) understands and
agrees that, except as expressly set forth in this Agreement, no Party is
representing or warranting in any way, including any

 

11



--------------------------------------------------------------------------------

implied warranties of merchantability, fitness for a particular purpose, title,
registerability, allowability, enforceability or non-infringement, as to any
Intellectual Property Rights licensed hereunder, as to the sufficiency of the
Intellectual Property Rights licensed hereunder for the conduct and operations
of the SpinCo Business or the Nuance Business, as applicable, as to the value or
freedom from any Security Interests of, or any other matter concerning, any
Intellectual Property Rights licensed hereunder, or as to the absence of any
defenses or rights of setoff or freedom from counterclaim with respect to any
claim or other Intellectual Property Rights of any such Party, or as to the
legal sufficiency of any assignment, document or instrument delivered hereunder
to convey title to any Intellectual Property Rights or thing of value upon the
execution, delivery and filing hereof or thereof. Except as may expressly be set
forth herein, any such Intellectual Property Rights are being licensed on an “as
is,” “where is” basis and the respective licensees shall bear the economic and
legal risks related to the use of the Nuance IP in the SpinCo Business or the
SpinCo IP in the Nuance Business, as applicable.

ARTICLE VIII

TRANSFERABILITY AND ASSIGNMENT

Section 8.01.    No Assignment or Transfer Without Consent. Except as expressly
set forth in this Agreement, neither this Agreement nor any of the rights,
interests or obligations under this Agreement, including the licenses granted
pursuant to this Agreement, shall be assigned, in whole or in part, by operation
of Law or otherwise by either Party without the prior written consent of the
other Party. Any purported assignment without such consent shall be void.
Notwithstanding the foregoing, if any Party to this Agreement (or any of its
successors or permitted assigns) (a) shall enter into a consolidation or merger
transaction in which such Party is not the surviving entity and the surviving
entity acquires or assumes all or substantially all of such Party’s assets, (b)
shall transfer all or substantially all of such Party’s assets to any Person or
(c) shall assign this Agreement to such Party’s Affiliates, then, in each such
case, the assigning Party (or its successors or permitted assigns, as
applicable) shall ensure that the assignee or successor-in-interest expressly
assumes in writing all of the obligations of the assigning Party under this
Agreement, and the assigning Party shall not be required to seek consent, but
shall provide written notice and evidence of such assignment, assumption or
succession to the non-assigning Party. Subject to the preceding sentences, this
Agreement will be binding upon, inure to the benefit of, and be enforceable by,
the Parties and their respective successors and assigns. No assignment permitted
by this Section 8.01 shall release the assigning Party from liability for the
full performance of its obligations under this Agreement. For the avoidance of
doubt, in no event will the licenses granted in this Agreement extend to
products, services or other activities of the assignee existing on or before the
date of the transaction described in clauses (a) or (b) of the preceding
sentence, except to the extent that they were licensed under the terms of this
Agreement prior to such transaction.

Section 8.02.    Divested Businesses. In the event a Party divests a line of
business or line of products or services by (a) spinning off a member of its
Group by its sale or other disposition to a Third Party, (b) reducing ownership
or control in a member of its Group so that it no longer qualifiers as a member
of its Group under this Agreement, (c) selling or otherwise transferring such
line of business, products or services to a Third Party or (d) forming a joint
venture with a Third Party with respect to such line of business, products or
services (each such divested entity or line of business, products or services, a
“Divested Entity”), the Divested Entity

 

12



--------------------------------------------------------------------------------

shall retain those licenses granted to it under this Agreement, provided that
the license shall be limited to the business, products or services (as
applicable) of the Divested Entity as of the date of divestment and such natural
development thereof within the Nuance Field of Use (where Nuance is the
divesting Party) or SpinCo Field of Use (where SpinCo is the divesting party).
The retention of any license grants are subject to the Divested Entity’s and, in
the event it is acquired by a Third Party, such Third Party’s execution and
delivery to the non-transferring Party, within 90 days of the effective date of
such divestment, of a duly authorized, written undertaking, agreeing to be bound
by the applicable terms of this Agreement. For the avoidance of doubt, (i) in no
event will the licenses retained by a Divested Entity extend to products,
services or other activities of a Third Party acquirer existing on or before the
date of the divestment, except to the extent that they were licensed under the
terms of this Agreement prior to such divestment, and (ii) in the event that a
Divested Entity owns any Intellectual Property Rights licensed to the other
Party under this Agreement, such Intellectual Property Rights may be transferred
or assignment with such Divested Entity subject to the terms and conditions this
Agreement.

ARTICLE IX

TERMINATION

Section 9.01.    Termination by Both Parties. Subject to Section 9.02, this
Agreement may not be terminated except by an agreement in writing signed by a
duly authorized officer of each of the Parties.

Section 9.02.    Termination prior to the Distribution. This Agreement may be
terminated by Nuance at any time, in its sole discretion, prior to the
Distribution; provided, however, that this Agreement shall automatically
terminate upon the termination of the Separation Agreement in accordance with
its terms.

Section 9.03.    Effect of Termination; Survival. In the event of any
termination of this Agreement prior to the Distribution, neither Party (nor any
member of their Group or any of their respective directors or officers) shall
have any Liability or further obligation to the other Party or any member of its
Group under this Agreement. Except with respect to termination of the Agreement
under Section 9.02, notwithstanding anything in this Agreement to the contrary,
ARTICLE I, ARTICLE VI, ARTICLE VII, this Section 9.03 and ARTICLE XI shall
survive any termination of this Agreement.

ARTICLE X

FURTHER ASSURANCES

Section 10.01.    Further Assurances.

(a)    In addition to the actions specifically provided for elsewhere in this
Agreement, each of the Parties shall use reasonable best efforts, prior to, on
and after the Distribution Date, to take, or cause to be taken, all actions, and
to do, or cause to be done, all things, reasonably necessary, proper or
advisable under applicable Laws and agreements to consummate, and make
effective, the transactions contemplated by this Agreement.

(b)    Without limiting the foregoing, prior to, on and after the Distribution
Date, each Party shall cooperate with the other Party, without any further

 

13



--------------------------------------------------------------------------------

consideration, but at the expense of the requesting Party: (i) to execute and
deliver, or use reasonable best efforts to execute and deliver, or cause to be
executed and delivered, all instruments, including any instruments of
conveyance, assignment and transfer as such Party may reasonably be requested to
execute and deliver by the other Party; (ii) to make, or cause to be made, all
filings with, and to obtain, or cause to be obtained, all Consents of any
Governmental Authority or any other Person under any permit, license, Contract,
indenture or other instrument; and (iii) to take, or cause to be taken, all such
other actions as such Party may reasonably be requested to take by the other
Party from time to time, consistent with the terms of this Agreement, in order
to effectuate the provisions and purposes of this Agreement and any transfers of
Intellectual Property Rights or assignments and assumptions of Liabilities
related thereto as set forth in the Separation Agreement.

ARTICLE XI

MISCELLANEOUS

Section 11.01.    Counterparts; Entire Agreement; Corporate Power.

(a)    This Agreement may be executed in one or more counterparts, all of which
counterparts shall be considered one and the same agreement, and shall become
effective when one or more counterparts have been signed by each Party and
delivered to the other Party. This Agreement may be executed by facsimile or PDF
signature and scanned and exchanged by electronic mail, and such facsimile or
PDF signature or scanned and exchanged copies shall constitute an original for
all purposes.

(b)    This Agreement and the Exhibits and Schedules hereto contain the entire
agreement between the Parties with respect to the subject matter hereof and
supersede all previous agreements, negotiations, discussions, writings,
understandings, commitments and conversations with respect to such subject
matter, and there are no agreements or understandings between the Parties with
respect to the subject matter hereof other than those set forth or referred to
herein or therein. In the event of conflict or inconsistency between the
provisions of this Agreement or the Separation Agreement, the provisions of this
Agreement shall prevail.

(c)    Nuance represents on behalf of itself and each other member of the Nuance
Group, and SpinCo represents on behalf of itself and each other member of the
SpinCo Group, as follows:

(i)    each such Person has the requisite corporate or other power and authority
and has taken all corporate or other action necessary in order to execute,
deliver and perform this Agreement and to consummate the transactions
contemplated hereby; and

(ii)    this Agreement has been duly executed and delivered by it and
constitutes, or will constitute, a valid and binding agreement of it enforceable
in accordance with the terms thereof.

Section 11.02.    Dispute Resolution. In the event that either Party, acting
reasonably, forms the view that another Party has caused a material breach of
the terms of this Agreement, then the Party that forms such a view shall serve
written notice of the alleged breach on the other Parties and the Parties shall
work together in good faith to resolve any such alleged

 

14



--------------------------------------------------------------------------------

breach within thirty (30) days of such notice (a “Dispute”). If any such alleged
breach is not so resolved, then a senior executive of each Party shall, in good
faith, attempt to resolve any such alleged breach within the following thirty
(30) days of the referral of the matter to the senior executives. If no
resolution is reached with respect to any such alleged breach in accordance with
the procedures contained in this Section 11.02, then the Parties may seek to
resolve such matter in accordance with Section 11.03, Section 11.04,
Section 11.05 and Section 11.06

Section 11.03.    Governing Law; Jurisdiction. Any disputes relating to, arising
out of or resulting from this Agreement, including to its execution,
performance, or enforcement, shall be governed by, and construed in accordance
with, the Laws of the State of Delaware, regardless of the Laws that might
otherwise govern under applicable principles of conflicts of Laws thereof. Each
Party irrevocably consents to the exclusive jurisdiction, forum and venue of the
Delaware Court of Chancery (and if the Delaware Court of Chancery shall be
unavailable, any Delaware State court or the federal court sitting in the State
of Delaware) over any and all claims, disputes, controversies or disagreements
between the Parties or any of their respective Affiliates, successors and
assigns under or related to this Agreement or any of the transactions
contemplated hereby, including their execution, performance or enforcement,
whether in contract, tort or otherwise. Each of the Parties hereby agrees that
it shall not assert, and shall hereby waive, any claim or right or defense that
it is not subject to the jurisdiction of such courts, that the venue is
improper, that the forum is inconvenient or any similar objection, claim or
argument. Each Party agrees that a final judgment in any legal proceeding
resolved in accordance with this Section 11.03, Section 11.04, Section 11.05 and
Section 11.06 shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by applicable Law.

Section 11.04.    Waiver of Jury Trial. EACH PARTY HEREBY WAIVES ITS RIGHTS TO A
JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION RELATING TO, ARISING OUT OF OR
RESULTING FROM THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY, INCLUDING
THEIR EXECUTION, PERFORMANCE OR ENFORCEMENT, WHETHER IN CONTRACT, TORT OR
OTHERWISE. THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF ANY
AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT
MATTER OF THIS TRANSACTION, INCLUDING CONTRACT CLAIMS, TORT CLAIMS (INCLUDING
NEGLIGENCE), BREACH OF DUTY CLAIMS AND ALL OTHER COMMON LAW AND STATUTORY
CLAIMS. THIS SECTION HAS BEEN FULLY DISCUSSED BY EACH OF THE PARTIES AND THESE
PROVISIONS WILL NOT BE SUBJECT TO ANY EXCEPTIONS.

Section 11.05.    Court-Ordered Interim Relief. In accordance with Section 11.03
and Section 11.04, at any time after giving notice of a Dispute, each Party
shall be entitled to interim measures of protection duly granted by a court of
competent jurisdiction: (1) to preserve the status quo pending resolution of the
Dispute; (2) to prevent the destruction or loss of documents and other
information or things relating to the Dispute; or (3) to prevent the transfer,
disposition or hiding of assets. Any such interim measure (or a request therefor
to a court of competent jurisdiction) shall not be deemed incompatible with the
provisions of Section 11.02, Section 11.03 and Section 11.04. Until such Dispute
is resolved in accordance with Section 11.02 or final judgment is rendered in
accordance with Section 11.03 and Section 11.04, each

 

15



--------------------------------------------------------------------------------

Party agrees that such Party shall continue to perform its obligations under
this Agreement and that such obligations shall not be subject to any defense or
setoff, counterclaim, recoupment or termination.

Section 11.06.    Specific Performance. Subject to Section 11.02 and Section
11.05, in the event of any actual or threatened default in, or breach of, any of
the terms, conditions and provisions of this Agreement, the affected Party shall
have the right to specific performance and injunctive or other equitable relief
of its rights under this Agreement, in addition to any and all other rights and
remedies at Law or in equity, and all such rights and remedies shall be
cumulative. The other Party shall not oppose the granting of such relief on the
basis that money damages are an adequate remedy. The Parties agree that the
remedies at Law for any breach or threatened breach hereof, including monetary
damages, are inadequate compensation for any loss and that any defense in any
action for specific performance that a remedy at Law would be adequate is
waived. Any requirements for the securing or posting of any bond or similar
security with such remedy are waived.

Section 11.07.    Third-Party Beneficiaries. Except as otherwise expressly set
forth herein or as otherwise may be provided in the Separation Agreement with
respect to the rights of any Nuance Indemnitee or SpinCo Indemnitee, in his, her
or its respective capacities as such, (a) the provisions of this Agreement are
solely for the benefit of the Parties hereto and are not intended to confer upon
any Person except the Parties hereto any rights or remedies hereunder and
(b) there are no third-party beneficiaries of this Agreement and this Agreement
shall not provide any third person with any remedy, claim, liability,
reimbursement, cause of action or other right in excess of those existing
without reference to this Agreement.

Section 11.08.    Notices. All notices or other communications under this
Agreement shall be in writing and shall be deemed to be duly given (a) when
delivered in person, (b) on the date received, if sent by a nationally
recognized delivery or courier service, (c) upon written confirmation of receipt
after transmittal by electronic mail or (d) upon the earlier of confirmed
receipt or the fifth (5th) business day following the date of mailing if sent by
registered or certified mail, return receipt requested, postage prepaid and
addressed as follows:

If to Nuance, to:

Nuance Communications, Inc.

1 Wayside Road, Burlington, MA 01803

Attn:    Wendy Cassity, EVP and Chief Legal Officer

email:   Wendy.cassity@nuance.com

with a copy to: David Garfinkel, SVP Corporate Development

               email: David.garfinkel@nuance.com

and

Paul, Weiss, Rifkind, Wharton & Garrison LLP

1285 Avenue of the Americas

New York, NY 10019-6064

Attn:     Scott A. Barshay

             Steven J. Williams

 

16



--------------------------------------------------------------------------------

    Michael E. Vogel

email:   sbarshay@paulweiss.com

    swilliams@paulweiss.com

    mvogel@paulweiss.com

Facsimile: 212-492-0040

If to SpinCo, to:

Cerence Inc.

15 Wayside Road, Burlington, MA 01803

Attn: Leanne Fitzgerald, General Counsel

email: Leanne.Fitzgerald@cerence.com

with a copy to: Mark Gallenberger, Chief Financial Officer

email: Mark.Gallenberger@cerence.com

Either Party may, by notice to the other Party, change the address and identity
of the Person to which such notices and copies of such notices are to be given.
Each Party agrees that nothing in this Agreement shall affect the other Party’s
right to serve process in any other manner permitted by Law (including pursuant
to the rules for foreign service of process authorized by the Hague Convention).

Section 11.09.    Import and Export Control. Each Party agrees that it shall
comply with all applicable national and international laws and regulations
relating to import and/or export control in its country(ies), if any, involving
any commodities, software, services or technology within the scope of this
Agreement.

Section 11.10.    Bankruptcy. The Parties acknowledge and agree that all rights
and licenses granted by the other under or pursuant to this Agreement are, and
shall otherwise be deemed to be, for purposes of Section 365(n) of the United
States Bankruptcy Code, as amended (the “Bankruptcy Code”), licenses of rights
to “intellectual property” as defined under Section 101 of the Bankruptcy Code.
The Parties agree that, notwithstanding anything else in this Agreement, Nuance
and the members of the Nuance Group and SpinCo and the members of the SpinCo
Group, as licensees of such intellectual property rights under this Agreement,
shall retain and may fully exercise all of its rights and elections under the
Bankruptcy Code (including Nuance’s and the Nuance Group members’ and SpinCo’s
and the SpinCo Group members’ right

 

17



--------------------------------------------------------------------------------

to the continued enjoyment of the rights and licenses respectively granted by
under this Agreement).

Section 11.11.    Severability. If any provision of this Agreement or the
application thereof to any Person or circumstance is determined by a court of
competent jurisdiction to be invalid, void or unenforceable, the remaining
provisions hereof, or the application of such provision to Persons or
circumstances, or in jurisdictions other than those as to which it has been held
invalid or unenforceable, shall remain in full force and effect and shall in no
way be affected, impaired or invalidated thereby, so long as the economic or
legal substance of the transactions contemplated hereby is not affected in any
manner materially adverse to either Party. Upon any such determination, any such
provision, to the extent determined to be invalid, void or unenforceable, shall
be deemed replaced by a provision that such court determines is valid and
enforceable and that comes closest to expressing the intention of the invalid,
void or unenforceable provision.

Section 11.12.    Expenses. Except as set forth on Schedule XXIV to the
Separation Agreement, as otherwise expressly provided in this Agreement or the
Separation Agreement, (i) all third-party fees, costs and expenses incurred by
either the Nuance Group or the SpinCo Group in connection with effecting the
Spin-Off prior to or on the Distribution Date, whether payable prior to, on or
following the Distribution Date (but excluding, for the avoidance of doubt, any
financing fees or interest payable in respect of any indebtedness incurred by
SpinCo in connection with the Spin-Off), will be borne and paid by Nuance and
(ii) all third-party fees, costs and expenses incurred by either the Nuance
Group or the SpinCo Group in connection with effecting the Spin-Off following
the Distribution Date, whether payable prior to, on or following the
Distribution Date, will be borne and paid by the Party incurring such fee, cost
or expense. For the avoidance of doubt, this Section 11.12 shall not affect each
Party’s responsibility to indemnify Nuance Liabilities or SpinCo Liabilities, as
applicable, arising from the transactions contemplated by the Distribution.

Section 11.13.    Headings. The article, section and paragraph headings
contained in this Agreement, including in the table of contents of this
Agreement, are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement.

Section 11.14.    Survival of Covenants. Except as expressly set forth in this
Agreement, the covenants in this Agreement and the Liabilities for the breach of
any obligations in this Agreement shall survive the Spin-Off and shall remain in
full force and effect.

Section 11.15.    Waivers of Default. No failure or delay of any Party (or the
applicable member of its Group) in exercising any right or remedy under this
Agreement shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such right or power, or any course of conduct, preclude any
other or further exercise thereof or the exercise of any other right or power.
Waiver by any Party of any default by the other Party of any provision of this
Agreement shall not be deemed a waiver by the waiving Party of any subsequent or
other default.

Section 11.16.    Amendments. No provisions of this Agreement shall be deemed
waived, amended, supplemented or modified by any Party, unless such waiver,
amendment,

 

18



--------------------------------------------------------------------------------

supplement or modification is in writing and signed by the authorized
representative of each Party.

Section 11.17.    Interpretation. Words in the singular shall be held to include
the plural and vice versa and words of one gender shall be held to include the
other gender as the context requires. The terms “hereof,” “herein,” “herewith”
and words of similar import, unless otherwise stated, shall be construed to
refer to this Agreement as a whole (including all of the schedules hereto) and
not to any particular provision of this Agreement. Article, Section or Schedule
references are to the articles, sections and schedules of or to this Agreement
unless otherwise specified. Any capitalized terms used in any Schedule to this
Agreement but not otherwise defined therein shall have the meaning as defined in
this Agreement. Any definition of or reference to any agreement, instrument or
other document herein (including any reference herein to this Agreement) shall,
unless otherwise stated, be construed as referring to such agreement, instrument
or other document as from time to time amended, supplemented or otherwise
modified (subject to any restrictions on such amendments, supplements or
modifications set forth therein, including in Section 11.16 above). The word
“including” and words of similar import when used in this Agreement shall mean
“including, without limitation,” unless the context otherwise requires or unless
otherwise specified. The word “or” shall not be exclusive. The word “extent” in
the phrase “to the extent” shall mean the degree to which a subject or other
thing extends, and such phrase shall not mean simply “if.” All references to “$”
or dollar amounts are to the lawful currency of the United States of America. In
the event that an ambiguity or question of intent or interpretation arises, this
Agreement shall be construed as if drafted jointly by the Parties, and no
presumption or burden of proof shall arise favoring or disfavoring either Party
by virtue of the authorship of any provisions hereof.

[SIGNATURE PAGES FOLLOW]

 

19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Intellectual Property Agreement
to be executed by their duly authorized representatives.

 

NUANCE COMMUNICATIONS, INC. By:  

/s/ Wendy Cassity

  Name: Wendy Cassity   Title: Executive Vice President and Chief Legal Officer
CERENCE INC. By:  

/s/ Leanne Fitzgerald

  Name: Leanne Fitzgerald   Title: Vice President and Secretary

 

[Signature page to the Intellectual Property Agreement]